Citation Nr: 0529708	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic fatigue disability, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a right hip 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a low back 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty from January to June 1991, with 
additional reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a videoconference hearing before the Board in August 2002.  
The case was remanded to the RO in July 2003 and September 
2004.  A review of the record shows that the RO has complied 
with all remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In recognition of the fact that the veteran's service 
connection claims require consideration under theories of 
both direct service connection and presumptive service 
connection (under undiagnosed illness laws and regulation), 
the Board has restyled the issues as shown on the first page 
of this decision. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  By rating decision in July 1998, the RO denied 
entitlement to service connection for fatigue disability; the 
veteran did not initiate an appeal by filing a timely notice 
of disagreement. 

3.  The veteran's claimed fatigue has not been persuasively 
attributed to known clinical diagnosis.

4.  The veteran does not have a current disorder of the right 
hip.

5.  The veteran's left shoulder disability has been 
attributed to degenerative joint disease, and is not causally 
related to any injury sustained in service.

6.  Degenerative joint disease of the left shoulder was not 
manifested during the veteran's active duty service or for 
several years thereafter, nor is degenerative joint disease 
of the left shoulder otherwise related to the veteran's 
active duty service.

7.  The veteran's low back disability has been attributed to 
degenerative disc disease, and is not causally related to any 
injury sustained in service.

8.  Degenerative disc disease was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is degenerative disc disease otherwise 
related to the veteran's active duty service.

9.  The veteran's claimed right carpal tunnel syndrome has 
been attributed to osteoarthritis of carpal-metacarpal 
joints, and is not causally related to any injury sustained 
in service.

10.  Osteoarthritis of the carpal-metacarpal joints was not 
manifested during the veteran's active duty service or for 
several years thereafter, nor is osteoarthritis of the 
carpal-metacarpal joints otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision which denied service 
connection for fatigue disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for fatigue disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Chronic fatigue disability is presumed to have been 
incurred or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.317 (2005).

4.  Right hip disability was not incurred or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2005).

5.  Left shoulder disability was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2005).

6.  Low back disability was not incurred or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2005).

7.  Right carpal tunnel syndrome disability was not incurred 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2001.  
The letter predated the June 2001 rating decision.  See id.  
This matter was remanded in July 2003 and September 2004, and 
VCAA letters were issued in September 2003 and November 2004.  
The VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2001, 
September 2003, and November 2004 letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains multiple VA 
examinations.  The examination report obtained is thorough 
and contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Chronic fatigue disability

In March 1997, the veteran filed a claim of service 
connection for fatigue due to Persian Gulf syndrome which was 
denied in a July 1998 rating decision.  The veteran did not 
file an appeal, therefore, this rating determination is 
final.  38 U.S.C.A. § 7105.  In July 2000, the veteran filed 
a claim to reopen entitlement to service connection for 
fatigue due to Persian Gulf syndrome and on a direct basis.  
Based on a review of the evidence of record, to include 
private medical records which reflect complaints of fatigue 
and an August 2000 VA examination, the Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As such, the veteran's 
claim is reopened.

The veteran's service medical records during his period of 
active service are devoid of reference to any complaints of 
fatigue or diagnosis related to chronic fatigue disability.  

On VA examination in April 1997, the examiner noted that the 
veteran described frequent severe tiredness since service in 
the Gulf War and the specific cause of the veteran's fatigue 
of recent years remained undetermined.

In August 1997, the veteran underwent a VA mental 
examination.  The examiner noted that the veteran presented 
at the examination due to a claim of service connection for 
mental disorders, as well as other medical disorders.  The 
veteran wanted to rule out undiagnosed illness.  The veteran 
denied any mental health complaints or past mental health 
treatment.  His primary complaints were related to the 
joints.  The veteran complained of what he called "chronic 
fatigue" and described it as feeling "always tired."  He 
reported sleeping soundly.  He stated that it takes 
approximately 2 hours to fall asleep, and he sleeps a total 
of approximately 6 hours.  He drinks one cup of coffee a day 
and no other caffeinated beverages.  He denied smoking, and 
rarely drinks alcohol.  He denied any medications.  On 
weekends, he takes naps.  He described his overall mood as 
"at a low, sort of dull mood."  His stressors were related 
to some of his job duties, and financial matters.  He 
reported worries about medical problems and his future.  He 
reported decreased energy and feels he gets warm and 
feverish.  Upon a mental status examination, there was no 
psychiatric diagnosis.  The examiner stated that as for 
chronic fatigue syndrome, there was no way to positively 
diagnosis this disability.  The examiner suggested that his 
complaints and symptoms regarding mood and energy could be 
much more related to sleep disturbance and chronic pain 
syndrome.

At another VA examination performed in August 1997, the 
examiner noted the veteran's complaints of insomnia since the 
Gulf War, which the examiner stated the specific cause was 
undetermined.

A clinical record dated in July 2000 reflected the veteran's 
complaints that he "has been fatigued for months."  

On examination in August 2000, the veteran reported 
increasing fatigue since 1991.  He reported sleeping normally 
and no snoring.  He reported marked exhaustion and only 
working approximately two hours before he has to sit or lay 
down to rest.  The examiner noted that a 1997 
electrocardiogram showed sinus tachycardia, right atrial 
enlargement, pulmonary disease pattern and could not rule out 
inferior infarction.  Upon physical examination, the 
examiner's diagnostic impression was that the veteran has had 
progressive fatigue, where once he was a very energetic, 
active man, running six miles a day, to now having fatigue 
during the day.  So far, the examiner opined that the 
underlying etiology was unclear.  The examiner then opined 
that the veteran's fatigue is very pronounced.  The 
underlying disorder was not clear at that time, but the 
examiner stated that it was most likely from cardiopulmonary 
cause rather than from chronic fatigue syndrome.  The 
examiner could not attribute the veteran's chronic fatigue to 
the Gulf War.

In September 2000, A.C., a co-worker and friend of the 
veteran, submitted a statement on behalf of the veteran.  
A.C. stated that prior to being deployed to active duty in 
1991, the veteran jogged and was active in physical training.  
Since his return from the Gulf War, his enthusiasm for 
physical training and involvement in jogging had declined.  
The veteran complained of feeling tired all of the time.

At the August 2002 Board hearing, the veteran testified that 
he has difficulty sleeping at night and sleeps 5 to 6 hours.  
He reported feeling tired during the day, usually occurring 
mid-morning and throughout the day.  He testified that it is 
hard to stay active mentally and physically because his full 
time job as a warehouse clerk requires him to stay on his 
feet and perform heavy lifting.

After reviewing the evidence regarding the veteran's 
complaints of chronic fatigue, the Board is unable to 
conclude that the symptoms have been persuasively attributed 
to a know clinical diagnosis.  Although one VA examiner 
speculated that it was due to cardiopulmonary causes, the 
record as it stands does not clearly show actual 
cardiopulmonary disability.  Some specialized tests have 
shown an enlarged heart and possible evidence of an 
infarction, but these were apparently just possibilities.  
The evidence does not appear to include and clear diagnosis 
of such disorders.  Resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
chronic fatigue disability must be presumed to be related to 
his Persian Gulf service and that service connection is 
warranted on that basis.     

Right hip disability

The veteran's service medical records do not reflect any 
complaints of right hip pain, or a right hip disability.

On examination in December 1997, the veteran's hip joints 
were examined and internal rotation, external rotation, 
abduction, adduction, forward flexion, and backward flexion 
were within normal limits bilaterally.

On rheumatology examination in August 2000, the veteran 
complained of joint pain in his right hip and right knee 
which began after his service in the Gulf War.  On 
examination, hips showed full range of motion on external and 
internal rotation, and no pain could be reproduced.

On VA examination in August 2000, the veteran complained of 
pain and burning in his right hip area, which began 
approximately 9 months prior and radiated to his knee.  He 
claimed that he noticed it after returning from the Gulf War 
in 1995.  He claimed that it may have occurred when he passed 
out for unknown reasons.  He reported episodic pain in the 
medial aspect of the right knee which increases with walking.  
An examination of the right hip showed flexion 0 to 125 
degrees.  Full extension was from 0 to 30 degrees, and full 
adduction was 0 to 25 degrees.  Full abduction was 0 to 45 
degrees.  He was able to externally rotate his hip and his 
Patrick sign was negative.  He could get his knee all the way 
to the ground with external rotation.  The diagnostic 
impression was pain in the right hip.

A September 2000 x-ray examination of the hips reflected no 
significant abnormality.

At the Board hearing, the veteran complained of pain in his 
hip every day.  He claimed to be taking prescribed and over-
the-counter medication for his pain.

Based on a review of the medical evidence of record, although 
the veteran complains of right hip pain, objective 
examination does not reveal any disability.  Three separation 
examinations revealed normal range of motion and no findings 
of a disability.  On x-ray examination, there was no 
abnormality shown.  With regard to the veteran's claim of 
entitlement due to an undiagnosed illness, the term 
'medically unexplained chronic multisymptom illness' means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Objective 
indications of chronic disability include both 'signs,' in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317.  In this case, however, as noted, there is no 
objective evidence of any disability and there is no 
independent verification of the veteran's right hip 
complaints.  Significantly, no pain could be reproduced at 
the time of the August 2000 VA examination.  As such, service 
connection due to undiagnosed illness is not warranted with 
regard to this claim.

In consideration of service connection on a direct basis, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  As the veteran does not have a current 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right hip disability.  Consequently, the benefit-of-
the-doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left shoulder disability

The veteran's service medical records for his period of 
active service do not reflect any complaints of left shoulder 
pain, or a diagnosis of a left shoulder disability.

On VA examination in August 1997, the veteran complained of 
bilateral shoulder pain since early 1997 which had increased 
in severity.  On physical examination of the left shoulder, 
the examiner noted moderate tenderness over the left anterior 
shoulder.  No left shoulder edema or erythema was present.  
He developed moderate pain over the left anterior shoulder 
with forward elevation of the shoulder to 130 degrees and 
with abduction of the shoulder to 110 degrees.  The veteran 
developed mild pain over the left anterior shoulder with full 
external rotation of the shoulder to 90 degrees and with full 
internal rotation of the shoulder to 90 degrees.  An x-ray 
examination of the left shoulder revealed mild degree of 
degenerative acromioclavicular joint arthritis manifest by 
sclerosis, flaring, and disc space narrowing.  The 
glenohumeral joint was normal.  There was no fracture, 
dislocation, or soft tissue calcification.  The impression 
was bilateral acromioclavicular joint arthritis.  The 
examiner noted that the veteran had experienced recurrent 
bilateral shoulder pain since 1997 and degenerative arthritis 
was believed to be the cause of the pain.

On examination in December 1997, the veteran stated that 
subsequent to his return from the Gulf War, he developed pain 
in his hands, elbows, and shoulders.  He complained of 
constant pain in his hands, and marked difficulty gripping 
and squeezing which caused pain in the elbows and shoulders.  
On physical examination of the shoulder joints, forward 
elevation, abduction, adduction, external rotation, and 
internal rotation were within normal limits bilaterally.  The 
diagnosis was degenerative joint disease of the shoulders.

An August 2000 x-ray examination of the shoulder revealed no 
significant abnormality.

On examination in August 2000, physical examination of the 
shoulders showed full range of motion without evidence of 
effusion or tenderness to palpation.

On VA examination in August 2000, the veteran claimed left 
shoulder pain since 1996.  He reported tenderness to 
palpation with increasing pain on motion, especially with 
gripping and pulling.  On physical examination, flexion was 0 
to 180 degrees, and abduction was 0 to 180 degrees.  External 
rotation was 0 to 90 degrees.  Internal rotation was 0 to 90 
degrees.  The examiner noted full range of motion.  The 
examiner's diagnostic impression was pain in the left 
shoulder.  The examiner noted a diagnosis of degenerative 
disc disease of the lumbar spine, and opined that the left 
shoulder pain was probably an impingement syndrome which 
began 10 months ago.

At the Board hearing, the veteran stated that he complained 
of shoulder pain while on active duty, and reported it at his 
discharge examination.

Although it appears that one x-ray study showed arthritis of 
the left shoulder, another examiner appears to attribute the 
veteran's shoulder pain to an impingement syndrome.  At any 
rated, it appears that the left shoulder symptoms have been 
attributed to known medical diagnoses, and service connection 
it therefore not warranted under the Persian Gulf 
presumptions.  Moreover, there is no persuasive evidence that 
arthritis and/or impingement syndrome were manifested during 
the veteran's active duty service or for several years 
thereafter.  In this regard, service medical records do not 
reflect any complaints of shoulder pain during his period of 
active service.  The veteran was discharged from active duty 
in June 1991, and the post-service medical evidence does not 
reflect any complaints of shoulder pain until August 1997, 
over 6 years after separation from active service.  

As such, the preponderance of the evidence is against a 
finding of service connection for a left shoulder disability.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Low back disability

The veteran's service medical records during his period of 
active service do not reflect complaints of low back 
disability, or a diagnosis of a low back disability.

At a VA examination in August 1997, although the veteran 
complained of frequent neck, shoulder, elbow, hand, and knee 
pain, he did not complain of low back pain.  The examiner 
noted specific findings with regard to the neck, shoulder, 
elbow, hand, and knee, and noted that the remainder of the 
musculoskeletal examination was within normal limits.

A February 1998 x-ray examination of the lumbar spine 
revealed mild disc space narrowing of the L2-3 disc space 
with slight retrolisthesis.  There was also a mild posterior 
spur formation of L2, L3, and L4.  Otherwise, no fractures or 
dislocations were seen.  The SI joint appeared unremarkable.  
The impression was mild to moderate degenerative changes at 
the level of L2-3.

A July 2000 private medical record reflects complaints of low 
back pain.

At an August 2000 VA examination, the veteran complained of 
chronic low back pain occurring for approximately 10 months.  
Physical examination revealed full extension and flexion and 
side to side without limitation of motion.  The diagnostic 
impression was chronic pain in the veteran's lower back.  The 
examiner opined that it was probably most suspicious for 
degenerative arthritis, for that is what his previous x-rays 
showed, however, a current x-ray was ordered.  The x-ray 
examination of the lumbosacral spine revealed degenerative 
disc disease. 

At the Board hearing, the veteran reported that he may have 
injured his back loading sand bags.  He described his back 
pain as a 10, on a 10 point scale.

Upon review of the medical evidence, it is apparent that the 
veteran has degenerative disc disease of the lumbosacral 
spine and/or other degenerative changes of the spine.  As 
objective examination determined that the veteran's claimed 
disability is attributable to a known diagnosis, service 
connection for an undiagnosed illness is not warranted.  See 
38 C.F.R. § 3.317.  

In consideration of service connection on a direct basis, the 
Board finds no evidence to support that such disability is 
due to the veteran's period of active duty service.  Service 
medical records during his period of active service are 
devoid of complaints of back pain or a diagnosis of back 
disability.  The records do not reflect any claimed incident 
with regard to loading sand bags.  At examination in August 
1997, the veteran did not complain of back pain.  Objective 
examination did not reveal any disability until February 
1998, over 7 years after separation from active service.  
Thus, the preponderance of the evidence is against a finding 
of service connection for a low back disability on a direct 
basis or under any presumptive provisions, including the one-
year presumptive presumption for arthritis.

Right carpal tunnel syndrome

Service medical records do not reflect a diagnosis of carpal 
tunnel syndrome, or any complaints of any symptomatology.

In August 1997, the veteran underwent a VA examination.  Upon 
physical examination of the hands, the examiner noted 
frequent right and left hand joint pain since early 1997.  
The examiner opined that the specific cause of the recurring 
right and left hand joint pain remained undetermined.  
Degenerative changes were noted at both first carpometacarpal 
joints on the hand, per an April 1997 x-ray examination.

At an August 2000 rheumatology examination, the veteran 
complained of joint pain in his fingers and thumbs.  On 
physical examination, there was slight subluxation of the 
first carpometacarpal joint of both thumbs, and there was 
mild Heberden's nodes present at the distal interphalangeal 
joints.  There were no areas of active synovitis that could 
be detected.  A hand x-ray revealed significant destruction 
of the first carpometacarpal joint and a suggestion of a hook 
osteophyte off the metacarpal head, but no chondrocalcinosis 
was seen.  This was compatible with osteoarthritis.

At an August 2000 VA examination, the veteran stated that he 
may have carpal tunnel syndrome but it was unclear at the 
time of the examination.  An examination of the hand and 
wrist x-rays showed degenerative changes of the first carpal 
metacarpal and scaphoid trapezius joints bilaterally, left 
greater than right.  There were also some subchondral cysts 
in the left triquetrum, left capitate and right second and 
third metacarpal heads and tiny osteophytes of the right 
second metacarpal joint.  The examiner noted these were all 
consistent with degenerative joint disease.  A rheumatology 
consultation was performed in September 2000 which revealed 
osteoarthritis of carpal-metacarpal joints with possible 
inflammatory component.  An October 2000 nerve conduction 
study showed the EMG was normal, and there was no evidence of 
myopathy or neuropathic condition to explain the veteran's 
symptoms.  The examiner noted that a 1997 nerve conduction 
study already documented carpal tunnel syndrome of the left 
wrist.  The examiner opined that the veteran has 
osteoarthritis of his carpal metacarpal joint of his right 
thumb.

At the August 2002 Board hearing, the veteran stated that a 
diagnosis of right carpal tunnel syndrome was diagnosed in 
1996, and he was issued a wrist brace.  He reported daily 
pain in his wrist.

Based on a review of the medical evidence of record, it is 
apparent that the veteran has osteoarthritis of carpal-
metacarpal joints.  On examination in August 2000, the 
examiner diagnosed osteoarthritis of his carpal metacarpal 
joint of his right thumb.  As objective examination 
determined that the veteran's claimed disability is 
attributable to a known diagnosis, service connection for an 
undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317.  

In consideration of service connection on a direct basis, 
service medical records are devoid of complaints of pain 
related to the hand and wrist, and there is no diagnosis of 
carpal tunnel syndrome or osteoarthritis of the carpal 
metacarpal joints for several years after service.  The 
medical evidence does not reflect complaints of joint pain 
related to the hands or wrist until August 1997, 
approximately 6 years after separation from active service.  
Thus, the preponderance of the evidence is against a finding 
of service connection for right carpal tunnel syndrome.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for chronic fatigue 
disability, and entitlement to service connection for chronic 
fatigue disability is warranted.  To this extent, the appeal 
is granted. 

The appeal is denied as to all other issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


